DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickermann et al (German publication 10326266).
	The publication to Wickermann discloses the invention as is claimed.  Note cited English translation of description portion of Wickermann.  The publication to Wickermann discloses an adapter (40, fig. 4) configured to connect a windshield wiper (14, fig. 1) to a drive arm (12).  The adapter comprising a head (right end figure 4) and a body which extend in a continuation of one another in a longitudinal direction of the adapter.  The adapter formed by at least by an upper wall (44) and at least two lateral flanks (42) extending from the upper wall.  At least one centering means (generally 88 and right hand portion of adapter) is configured to center it with respect to a yoke (18, fig. 3) of the drive arm (18) in a vertical direction perpendicular to the upper wall.  The centering means is continued longitudinally along the body by a guide member (70,92) configured to engage with the drive arm (fig. 9).  A tongue (74-80) is configured to wedge (fig. 9) the adapter in the vertical direction, at least via bevel (80).
With respect to claim 1, as an alternative to the above, it is noted that portion (70) could also be deemed the centering means as it is received into the recess (58) of the drive arm, and portion (92) could be deemed the guide member which continues the centering means longitudinally and engages with the drive arm (figs. 6-9).
	With respect to claim 2, the tongue is integral with the adapter body (fig. 4).
	With respect to claim 3, the guide member (70,92) is carried by a lateral flank (42, fig. 4).
	With respect to claim 4, the centering means and the guide member are disposed beyond, or to the left (fig. 4) of a shoulder at the boundary of the head and body.
	With respect to claim 5, the tongue (74-80) is carried by a lateral flank of the body (fig. 4).
	With respect to claim 8, the tongue of Wickermann is deemed able or capable of plastic deformation, as nothing would prohibit such if sufficiently deformed.
	With respect to claim 10, the centering means (generally 88) appears as a half disk (fig. 4) with a center of which passes through a plane containing the shoulder, in the same manner as applicant.
	With respect to claim 11, the adapter (40) is connected by a means for rotational connection (38, 39, 50) to a connector (20) to form a connection device as claimed.
	With respect to claim 12, figure 1 of Wickermann shows a windshield wiper including the connection device as set forth above.


Allowable Subject Matter

Claims 14 and 15 are allowed.
Claims 6, 7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting

Claims 6 and 7 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 14 and 15, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments

Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive.  Applicant argues with respect to the Wickermann rejection that the centering means set forth is not continued longitudinally along the body by a guide member configured to be engaged with the drive arm.  Such is not persuasive.  As set forth above, the centering means, which is deemed to be generally component (88) and a right-hand portion of the lateral flank of the adapter, extends along the adapter from right to left in figure 4 unit such is continued by the guide member (70, 92).  It is noted that the centering means as applied to Wickermann can include more than just the component (88), and can be considered to extend to and by the guide member.  While applicant mentions the alternative interpretation of Wickermann, as set forth above, there does not appear a specific argument with respect to portion (70) being deemed the centering means as it is received into the recess (58) of the drive arm, and portion (92) could be deemed the guide member which continues the centering means longitudinally and engages with the drive arm (figs. 6-9).  The rejections are still deemed tenable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        






GKG
15 December 2022